In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-3191
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

MARK PRICE,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
          No. 1:18-cr-00348 — Jane Magnus-Stinson, Judge.
                     ____________________

   ARGUED SEPTEMBER 14, 2021 — DECIDED MARCH 9, 2022
                ____________________

   Before SYKES, Chief Judge, and EASTERBROOK and BRENNAN,
Circuit Judges.
    BRENNAN, Circuit Judge. After a jury trial, Mark Price was
convicted of unlawfully possessing ﬁrearms and ammunition
as a felon. In this appeal he challenges the district court’s de-
nial of his motion to suppress evidence located during war-
rantless searches, arguing that federal law enforcement used
parole oﬃcers as a “stalking horse” to circumvent the Fourth
Amendment’s protections. Price also contests the suﬃciency
2                                                 No. 20-3191

of the evidence underlying his convictions as well as the ap-
plicability of various sentencing enhancements.
                              I
    Price shot and killed a man for which he was convicted of
felony aggravated battery. He was convicted later of pos-
sessing a ﬁrearm as a felon. As a convicted felon, 18 U.S.C.
§ 922(g)(1) prohibits Price from possessing ammunition or
ﬁrearms.
    In January 2018, Price signed a conditional parole release
agreement under which he agreed not to engage in any crim-
inal conduct or possess any ﬁrearms or weapons. He also con-
sented to “allow [his] supervising oﬃcer or other authorized
oﬃcials of the Department of Correction to visit [his] resi-
dence and place of employment at any reasonable time.” Price
further agreed:
      I understand that I am legally in the custody of
      the Department of Correction and that my per-
      son and residence or property under my control
      may be subject to reasonable search by my su-
      pervising oﬃcer or authorized oﬃcial of the De-
      partment of Correction if the oﬃcer or oﬃcial
      has reasonable cause to believe that the parolee
      is violating or is in imminent danger of violating
      a condition to remaining on parole.
   Price and the Gun Dealer. Over seven days in October 2018,
Price caught the attention of law enforcement. Beginning on
October 10, he visited a ﬁrearms and ammunition dealer, Indy
Trading Post, and ordered a Ruger riﬂe magazine. Consistent
with store policy, an employee ran a background check which
revealed Price’s previous felony convictions. The employee
No. 20-3191                                                      3

contacted Special Agent Brian Clancy of the Bureau of Alco-
hol, Tobacco, Firearms, and Explosives. Over the next several
days, Price called Indy Trading Post multiple times asking
about his magazine order.
    On October 16, Clancy and fellow ATF agents visited Indy
Trading Post looking for Price. The agents waited for him, but
he did not arrive, so they left. Price arrived later with his girl-
friend, who lived with him at the time. He told a store worker
that he wished to pick up the Ruger riﬂe magazine he had or-
dered. Unknown to Price, his order with the store’s distribu-
tor had not been placed pending the ATF’s investigation. In-
stead of an operable riﬂe magazine, the employee gave Price
an inoperable magazine shell. While at the store, Price also
purchased a box of .40 caliber ammunition and a holster and
left with those items.
   Price later called the store, complaining the magazine did
not ﬁt “his ﬁrearm.” He arranged to return to the store. Clancy
was contacted and informed of Price’s purchases and plan.
Clancy decided to disguise himself as a store employee for
Price’s return.
     Price arrived at the store the following day, October 17,
driving a Ford Escape and accompanied by a friend. Clancy
posed as a store clerk while two other ATF agents hid in the
back. Price expressed irritation to store staﬀ that the magazine
he had picked up the day before did not work. He and his
friend wished to use the shooting range, and Price was inter-
ested in renting a ﬁrearm because “his 40 was too much” for
his friend to wield. While examining rental ﬁrearms with
staﬀ, Price took possession of one of the weapons, examined
it, brought it up into a shooting position, and then handed it
4                                                 No. 20-3191

back. At that point Clancy escorted Price to a back room
where ATF agents were waiting and arrested him.
    The Searches. After Price was arrested, Clancy did not im-
mediately apply for a search warrant. Instead, aware that
Price was on parole, Clancy contacted the Indiana Depart-
ment of Correction and told them that Price was in custody.
Clancy had previously informed parole oﬃcers that he was
investigating Price, and they were aware of Price’s attempt to
purchase the riﬂe magazine. In fact, on the day Price was ar-
rested parole oﬃcers had already looked for Price at his place
of work and had tentative plans to visit his residence.
    After Clancy contacted state authorities, three parole oﬃc-
ers arrived at Indy Trading Post and searched the Ford Escape
that Price had driven to the store. It is unclear whether they
searched at Clancy’s request or of their own volition. Accord-
ing to one, Clancy had asked them to “initiate the investiga-
tion.” But Clancy testiﬁed he “did not directly ask them to
search the vehicle,” but only “asked them to the scene so they
could do their job.” Regardless, as authorized by the parole
agreement, the parole oﬃcers searched the vehicle and found
a cocked and loaded Smith & Wesson .40 caliber pistol in the
center console. Review of the ﬁrearm’s serial number revealed
that it was stolen. The parole oﬃcers notiﬁed Clancy about
the weapon and he obtained and executed a search warrant
for the vehicle. No further ﬁrearms were discovered in the car.
   Following the search of the Ford Escape, Clancy and the
parole oﬃcers drove Price to his residence where he lived
with his girlfriend. There, parole oﬃcers conducted a search.
Once again, it is unclear whether the parole oﬃcers initiated
the search or whether Clancy requested that they do so. Ac-
cording to one parole oﬃcer, they “were asked to go” to
No. 20-3191                                                   5

Price’s home. But Clancy testiﬁed that the parole oﬃcers
“want[ed] to conduct a search of the Defendant’s residence,”
and that Clancy “followed” the parole oﬃcers back to Price’s
home. In any event, parole oﬃcers searched the residence
with Price while Clancy waited outside.
    During that search the parole officers discovered ammu-
nition and immediately notified Clancy. Clancy then re-
quested, received, and executed a search warrant for the
home, a parked Oldsmobile van in the driveway, and an out-
building. In the bedroom officers found mail addressed to
Price. Officers also located .40 caliber ammunition purchased
at Indy Trading Post, the receipt for that purchase, and a key
to the Oldsmobile van, all in a TV stand in the same room. In
the bedroom closet, in a toolbox, the officers also located a
firearm, and various ammunition, including .223 caliber. A
search inside the Oldsmobile van revealed a Ruger Mini .223
caliber rifle.
    A federal grand jury indicted Price, a felon, with one count
of unlawful possession of the .40 caliber ammunition he
bought at Indy Trading Post, and two counts of unlawful pos-
session of a ﬁrearm for the .40 caliber pistol found in the cen-
ter console of the Ford Escape and the .223 caliber riﬂe discov-
ered in the Oldsmobile van, all in violation of 18 U.S.C.
§ 922(g)(1).
   Motions to Suppress and Trial. Before trial, Price moved to
suppress the evidence obtained from the searches of the Ford
Escape, the Oldsmobile van, and his residence. Price argued
the warrantless parole searches violated the Fourth Amend-
ment because the parole oﬃcers acted as a “stalking horse”
on behalf of the ATF, allowing Clancy to circumvent typical
warrant and probable cause requirements. The government
6                                                    No. 20-3191

defended the search on multiple grounds. The stalking horse
theory was obsolete, the government argued, and the search
by the parole oﬃcers complied with the parole agreement be-
cause they had reasonable cause to believe Price had violated
his parole conditions. Even if the stalking horse theory was
valid, the government submitted it did not apply here because
the parole oﬃcers followed standard procedures by conduct-
ing a search after receiving information giving rise to reason-
able suspicion that Price had violated the terms of his parole.
And regardless of the validity of the stalking horse theory, the
government invoked the inevitable discovery doctrine be-
cause Clancy had probable cause and could have obtained a
search warrant at the time he arrested Price, as well as because
the Ford Escape would have been subject to an inventory
search after Price’s arrest.
    The district court denied Price’s motion to suppress and
his request for an evidentiary hearing. After considering
several Supreme Court precedents—including Griﬃn v.
Wisconsin, 483 U.S. 868 (1987), United States v. Knights, 534 U.S.
112 (2001), and Samson v. California, 547 U.S. 843 (2006)—the
court concluded that “the stalking horse theory has no
application” to Price’s case. Instead, the court framed the
inquiry as “whether the Parole Oﬃcers’ search of Mr. Price’s
vehicle and residence were reasonable under the
circumstances.” After weighing Price’s diminished privacy
expectations as a parolee against the government’s
heightened interest in supervising parolees, the court was
satisﬁed that no Fourth Amendment violation took place.
    Price renewed his motion to suppress during the two-day
trial, but the court again denied his motion. After the govern-
ment concluded its case on the second day of trial, Price
No. 20-3191                                                   7

moved for acquittal on all three counts under Federal Rule of
Criminal Procedure 29. The court denied the motion.
    The jury convicted Price on all three counts. He renewed
his motion for judgment of acquittal and moved for a new
trial, arguing there was insuﬃcient evidence to support the
convictions. On Count 1, Price argued his parole agreement
restored his right to possess ammunition because it was not
listed as a prohibited item. For Count 2, Price maintained
there was insuﬃcient evidence to show that he was aware of
the .40 caliber pistol’s presence inside the Ford Escape or that
he had the power and intention to exercise dominion and con-
trol over the ﬁrearm. And on Count 3, Price contended the
government had failed to show a nexus between Price and the
.223 caliber riﬂe found in the Oldsmobile van.
    The district court denied Price’s post-trial motions. The
court ruled ﬁrst that the parole agreement’s “omission of ex-
press language regarding the prohibition of possessing am-
munition does not aﬀect Mr. Price’s status as a prohibited per-
son for the purposes of 18 U.S.C. § 922(g),” and thus Price’s
right to possess ammunition had not been restored by the pa-
role agreement. The court also concluded that the government
presented suﬃcient evidence for a reasonable jury to con-
clude that Price had constructively possessed both the .40 cal-
iber pistol and the .223 caliber riﬂe. For the pistol, this in-
cluded that Price had purchased .40 caliber ammunition, he
referenced “his forty” at Indy Trading Post, and authorities
found the ﬁrearm in the center console of the Ford Escape that
Price had driven to the store before he was arrested. For the
riﬂe, the jury heard that authorities found .223 caliber ammu-
nition in Price’s home, Price ordered a Ruger riﬂe magazine
and contacted Indy Trading Post about the magazine’s
8                                                    No. 20-3191

functionality, and a weapon was recovered in the Oldsmobile
van parked at Price’s residence.
    Sentencing. Price objected to three enhancements sought
by the government under the Sentencing Guidelines. First, he
objected to a two-level, multiple-ﬁrearms enhancement under
U.S.S.G. § 2K2.1(b)(1)(A), arguing the government failed to es-
tablish that Price possessed three ﬁrearms. The court over-
ruled Price’s objection, ﬁnding that Price had brieﬂy pos-
sessed a rental pistol at Indy Trading Post, in addition to the
.40 caliber pistol and the .223 caliber riﬂe related to the under-
lying charges.
    Second, Price objected to a two-level enhancement under
U.S.S.G. § 2K2.1(b)(4)(A) for an oﬀense involving a stolen ﬁre-
arm, arguing that he was unaware the .40 caliber pistol was
stolen. The court concluded that this enhancement has no
mens rea requirement, so it overruled Price’s objection.
    Third, Price objected to a two-level enhancement for ob-
struction of justice under U.S.S.G. § 3C1.1, which was predi-
cated on Price’s testimony at trial that he had never held or
shot a ﬁrearm prior to October 17, 2018, and that he did not
know how to tell whether a gun was loaded. At the sentencing
hearing Price testiﬁed he had not intentionally misled the
court, but rather he was “confused by the Government’s line
of questioning.” The court rejected Price’s testimony as false
and applied the enhancement.
   After the three enhancements were applied, Price’s base
oﬀense level increased from level 20 to level 26, and his
Guidelines Range moved from 51–63 months to 92–115
months. The district court sentenced Price to 92 months for
No. 20-3191                                                      9

each of the three counts, to be served concurrently, followed
by three years of supervised release.
    On appeal, Price challenges the district court’s denial of
his motion to suppress, its rulings on the suﬃciency of the ev-
idence for Counts 2 and 3, and its imposition of the three sen-
tencing enhancements.
                                II
                                A
    Price primarily challenges the denial of his motion to sup-
press evidence obtained through two warrantless searches.
“When reviewing a district court’s decision denying a motion
to suppress evidence, we review the court’s legal conclusions
de novo and its factual findings for clear error.” United States v.
Wood, 16 F.4th 529, 532–33 (7th Cir. 2021) (quoting United
States v. McGill, 8 F.4th 617, 621 (7th Cir. 2021)).
    “[T]he ultimate touchstone of the Fourth Amendment is
‘reasonableness.’” Riley v. California, 573 U.S. 373, 381 (2014)
(quoting Brigham City v. Stuart, 547 U.S. 398, 403 (2006)).
“[T]he reasonableness of a search is determined ‘by assessing,
on the one hand, the degree to which it intrudes upon an in-
dividual’s privacy and, on the other, the degree to which it is
needed for the promotion of legitimate governmental inter-
ests.’” Knights, 534 U.S. at 118–19 (quoting Wyoming v. Hough-
ton, 526 U.S. 295, 300 (1999)). A defendant’s status as either a
probationer or parolee “informs both sides of that balance.”
Id. at 119; see Samson, 547 U.S. at 850–57 (applying the Knights
framework to parolees).
    Two decisions guide our view of this balance of interests.
In Knights, the Court examined the constitutionality of a war-
rantless search by law enforcement of a probationer’s
10                                                   No. 20-3191

apartment. 534 U.S. at 114. The Court assessed the privacy in-
terests of the probationer, noting that “[p]robation is ‘one
point … on a continuum of possible punishments ranging
from solitary confinement in a maximum-security facility to a
few hours of mandatory community service.’” Id. at 119 (quot-
ing Griffin, 483 U.S. at 874). As a result, “probationers ‘do not
enjoy the absolute liberty to which every citizen is entitled.’”
Id. (quoting Griffin, 483 U.S. at 874). Additionally, the Court
emphasized that the probationer was aware of the conditions
in his probation agreement that authorized searches with or
without a warrant or “reasonable cause,” which “significantly
diminished [the probationer’s] reasonable expectation of pri-
vacy.” Id. at 114, 120. In contrast, the Court in Knights stressed
the government’s legitimate interest in apprehending law-
breakers, noting the increased propensity of probationers to
commit criminal activities and destroy incriminating evi-
dence. Id. at 120. Accordingly, the Court held in Knights that
“the balance of these considerations requires no more than
reasonable suspicion to conduct a search of [the] proba-
tioner’s house.” Id. at 121. “The same circumstances … render
a warrant requirement unnecessary.” Id.
    Five years later, the Court applied the Knights framework
to a warrantless search of a parolee in Samson. 547 U.S. at 846–
47. The Court began by evaluating a parolee’s privacy inter-
ests, determining that “parolees have fewer expectations of
privacy than probationers, because parole is more akin to im-
prisonment than probation is to imprisonment.” Id. at 850.
“[E]rgo, parolees enjoy even less of the average citizen’s abso-
lute liberty than do probationers.” Id. (quoting United States v.
Cardona, 903 F.2d 60, 63 (1st Cir. 1990)). The Court also out-
lined the privacy intrusions the state imposed on parolees,
concluding that “[t]he extent and reach of these conditions
No. 20-3191                                                   11

clearly demonstrate that parolees like petitioner have severely
diminished expectations of privacy by virtue of their status
alone.” Id. at 852. And, as in Knights, the Court highlighted the
terms of the parolee’s agreement, which included a condition
that permitted “suspicionless searches by a parole oﬃcer or
other peace oﬃcer ‘at any time’”—a condition that was
“clearly expressed” to the parolee. Id. (cleaned up). In sum,
these factors meant that the parolee “did not have an expec-
tation of privacy that society would recognize as legitimate.”
Id. Conversely, the state had an “‘overwhelming interest’ in
supervising parolees because ‘parolees … are more likely to
commit future criminal oﬀenses.’” Id. at 853 (quoting Pa. Bd.
of Prob. & Parole v. Scott, 524 U.S. 357, 365 (1998)). The Court
therefore held in Samson that “the Fourth Amendment does
not prohibit a police oﬃcer from conducting a suspicionless
search of a parolee.” Id. at 857.
    Here, as in Knights and Samson, Price’s status as a parolee
reduced his privacy expectations and informed the govern-
ment’s legitimate interests. As a parolee his privacy expecta-
tions were diminished below even those of a probationer,
since “parole is more akin to imprisonment than probation.”
Samson, 547 U.S. at 850. Price’s parole agreement also in-
cluded a provision that permitted parole oﬃcers to conduct a
search based on “reasonable cause” rather than the Fourth
Amendment’s “probable cause” standard. At the same time,
Price’s status as a parolee gave the state an “overwhelming
interest” in supervising him. This is especially true where, as
here, parole oﬃcers had reason to believe that Price pur-
chased .40 caliber ammunition and a riﬂe magazine, traveled
to Indy Trading Post to use the shooting range, and was ar-
rested by Clancy.
12                                                            No. 20-3191

    In response, Price attempts to distinguish these two deci-
sions. He retained a greater degree of privacy than the de-
fendants in Knights and Samson, Price believes, because their
respective probation and parole agreements permitted suspi-
cionless searches, while Price’s agreement required “reasona-
ble cause.” Although that assertion is true, Price’s privacy ex-
pectations were nevertheless diminished by his status as a pa-
rolee and the “reasonable cause” search requirements of his
parole agreement. Price also does not dispute that parole of-
ﬁcers had reasonable cause to search his property and resi-
dence based on facts known by the oﬃcials at the time of his
arrest. Even if Price’s privacy expectations were slightly
higher than those of the defendants in Knights and Samson, the
state’s interests in searching Price’s property and residence
were markedly stronger. Unlike the defendant in Knights,
Price is a parolee, which gives the state an “overwhelming in-
terest” in his supervision. 1 And distinct from Samson, where
law enforcement conducted a search based “solely on peti-
tioner’s status as a parolee,” Samson, 547 U.S. at 846–47, the
parole oﬃcers here knew that Price was under arrest and had
likely violated the terms of his parole agreement. The State
had a heightened interest in protecting the public from Price.
That Price was under arrest at the time of the search did not
diminish that interest or increase Price’s privacy expectations.

     1 Price attempts to minimize the state’s heightened interest in regulat-

ing parolees as opposed to probationers, citing State v. Vanderkolk, 32
N.E.3d 775 (Ind. 2015), where the Supreme Court of Indiana purportedly
refused to distinguish between the two statuses. But to the extent Vander-
kolk collapsed the status distinction, it did so by reducing the privacy ex-
pectations of probationers, holding that “Samson is applicable to proba-
tioners” and that probationers may be subject to “warrantless and suspi-
cionless searches.” Id. at 779; see Wood, 16 F.4th at 536 n.1.
No. 20-3191                                                                 13

Wood, 16 F.4th at 538 (7th Cir. 2021) (citing United States v.
Jones, 152 F.3d 680, 687 (7th Cir. 1998)).
    Price retorts that his parole agreement “allows only parole
oﬃcers, or authorized Department of Correction employees,
to search him without a warrant”—not federal law enforce-
ment. 2 But that is what happened here. State parole oﬃcers
were the only ones to conduct warrantless searches. Clancy’s
search of Price’s property and residence were supported by
probable-cause warrants. Price’s parole terms were not vio-
lated by federal law enforcement because the authorization of
Clancy’s search was independent from the parole agreement.
    In sum, Price’s status as a parolee and the terms of his pa-
role agreement lessened his privacy expectations while bol-
stering the government’s legitimate interests in conducting a
search. The terms of Price’s parole agreement were not
breached—either by parole oﬃcers, who had “reasonable
cause” to believe Price was in violation of parole, or by
Clancy, whose searches were authorized by search warrants
independent of the parole agreement. Under Knights and
Samson, the searches of Price’s property and residence did not
oﬀend the Fourth Amendment.




    2 To the extent Price suggests that a breach of a state parole agreement

constitutes a violation of the Fourth Amendment, that argument contra-
venes the Court’s holding in Virginia v. Moore, 553 U.S. 164, 178 (2008) (“[I]t
is not the province of the Fourth Amendment to enforce state law.”).
Properly understood, “[a] parole agreement’s terms do not directly shape
the contours of Fourth Amendment reasonableness. They merely eluci-
date the nature of the parolee’s privacy expectations.” Wood, 16 F.4th at
539.
14                                                    No. 20-3191

                                 B
    To avoid this conclusion, Price invites our court to apply
the “stalking horse” theory. As our fellow circuit courts have
explained, “parole officers may work with police officers pro-
vided the parole officers are pursuing parole-related objec-
tives.” United States v. Brown, 346 F.3d 808, 811 (8th Cir. 2003).
But when a parole or probationary search operates as “a sub-
terfuge for a criminal investigation” to evade the Fourth
Amendment’s warrant and probable cause requirements,
such searches “violate[] the Fourth Amendment.” United
States v. Stokes, 292 F.3d 964, 967 (9th Cir. 2002). A parole of-
ficer does not act as a stalking horse if, “rather than the po-
lice,” the officer “intitate[s] the search in the performance of
his duties as a parole officer.” United States v. Jarrad, 754 F.2d
1451, 1454 (9th Cir. 1985); see also United States v. Watts, 67 F.3d
790, 793–94 (9th Cir. 1995), cert. granted, judgment rev’d on other
grounds, 519 U.S. 148 (1997) (defining the stalking horse the-
ory). Price argues Clancy used parole officers as pawns to
conduct a search by calling them to the scene of the arrest and
prompting them to conduct a warrantless search under the
parole agreement that Clancy was not himself authorized to
conduct. According to Price, this process constituted an un-
constitutional circumvention of the Fourth Amendment’s
warrant requirement.
    Although the Supreme Court has never directly addressed
the stalking horse theory, the concept appears to stem from
the Court’s decision in Griﬃn, 483 U.S. 868. See United States
v. Sweeney, 891 F.3d 232, 236 (6th Cir. 2018) (attributing the
origins of the stalking horse theory to Griﬃn). In Griﬃn, the
Court considered whether a probation oﬃcer’s warrantless
search of a probationer’s home violated the Fourth
No. 20-3191                                                   15

Amendment. Griﬃn, 483 U.S. at 870. The Court ruled that it
did not because the state’s probation system presented
“special needs”—facilitating prisoner rehabilitation while
simultaneously protecting the community—that required
intensive supervision, “mak[ing] the warrant requirement
impracticable.” Id. at 875–76. But in reaching this decision, the
Court concluded it was “unnecessary to consider whether …
any search of a probationer’s home by a probation oﬃcer is
lawful when there are ‘reasonable grounds’ to believe
contraband is present.” Id. at 880. Following Griﬃn,
warrantless probationary searches presumably needed to be
grounded in the special needs of a state’s probation system as
opposed to “law-enforcement oﬃcers’ using a parole oﬃcer
as a stalking horse to assist in an unrelated investigation.”
Sweeney, 891 F.3d at 236.
    More recently, though, the Court’s decisions in Knights
and Samson have eroded this rationale. In Knights, the
probationer argued that “a warrantless search of a
probationer satisﬁes the Fourth Amendment only if it is just
like the search at issue in Griﬃn—i.e., a ‘special needs’ search
conducted by a probation oﬃcer monitoring whether the
probationer is complying with probation restrictions.”
Knights, 534 U.S. at 117. The Court rejected this argument as
“dubious logic.” Id. Instead, the Court held that the
warrantless probationary searches may be justiﬁed under
“ordinary Fourth Amendment analysis,” balancing the
probationer’s diminished privacy expectations with the
government’s legitimate interests. Id. at 122.
   Similarly, in Samson, the Court upheld the suspicionless
search of a parolee under the Court’s “general Fourth Amend-
ment approach,” which examined the parolee’s privacy
16                                                                No. 20-3191

expectations in contrast with the state’s “overwhelming inter-
est” in supervising parolees. 547 U.S. at 852 n.3, 853. In so rul-
ing, the Court said it need not address “whether California’s
parole search condition is justiﬁed as a special need under
Griﬃn v. Wisconsin because our holding under general Fourth
Amendment principles renders such an examination unnec-
essary.” Id. at 852 n.3 (citation omitted).
    Knights and Samson show that warrantless probation and
parole searches need not be based on “special needs,” but can
also be evaluated under the Fourth Amendment’s reasonable-
ness inquiry by considering the totality of the circumstances.
When the rationale for a search “rests on ordinary Fourth
Amendment analysis that considers all the circumstances of a
search, there is no basis for examining oﬃcial purpose.”
Knights, 534 U.S. at 122; see Sweeney, 891 F.3d at 236 (“Because
this justiﬁcation for the exception is not always related to the
special needs of the probationary system, the reason for con-
ducting the search need not necessarily be related to those
needs either.”).
    Price does not point to a single federal appellate decision
invoking the stalking horse theory after the Court’s rulings in
Knights and Samson. Our research yields that each circuit
court to have examined the theory since Knights has either re-
jected it or limited its applicability to circumstances where the
government relies on the “special needs” of a state’s proba-
tionary or parole system as the basis for a search. 3


     3 United States v. Ickes, 922 F.3d 708, 712 (6th Cir. 2019) (“[T]he ‘stalking

horse’ caveat, if it survives Knights at all, does not apply when a proba-
tioner is subject to a valid search provision and law-enforcement officers
have a reasonable suspicion that the probationer is engaging in illegal ac-
tivity.”); United States v. Williams, 417 F.3d 373, 377 (3d Cir. 2005)
No. 20-3191                                                                  17

    Whether the stalking horse theory is valid is a question of
ﬁrst impression for this court. Seven years before Knights, we
signaled approval of the doctrine in United States v. Coleman,
22 F.3d 126 (7th Cir. 1994): “[F]ederal law enforcement oﬃcers
(or the police in general) cannot utilize state probation oﬃ-
cials to carry out warrantless searches on their behalf which
they as federal agents, acting alone, could not execute without
a judicial warrant.” Id. at 129. But after Knights, our court dis-
approved of the theory in United States v. Emmett: “A proba-
tion oﬃcer (or a parole oﬃcer, as the case may be) does not
violate his ‘client’s’ rights merely by aiding police.” 321 F.3d
669, 672 (7th Cir. 2003). Notably, a stalking horse analysis was
not essential to the holdings in either Coleman or Emmett, 4 and
both decisions predated the Court’s ruling in Samson.



(“‘Stalking horse’ claims are necessarily premised on some notion of im-
permissible purpose, but Knights found that such inquiries into the pur-
pose underlying a probationary search are themselves impermissible.”);
United States v. Brown, 346 F.3d 808, 810 (8th Cir. 2003) (“The government
counterargues that United States v. Knights eliminates the stalking horse
theory. We agree with the government.” (citation omitted)); United States
v. Tucker, 305 F.3d 1193, 1200 (10th Cir. 2002) (“[E]ven assuming that the
search was a subterfuge for a law enforcement investigation, it was per-
missible under general Fourth Amendment principles. … As in Knights,
the officers’ motivation is irrelevant.”); United States v. Stokes, 292 F.3d 964,
967 (9th Cir. 2002) (rejecting the argument that “a probation search that
was a subterfuge for a criminal investigation violated the Fourth Amend-
ment” because “[t]he Supreme Court put a stop to this line of reasoning”
in Knights); United States v. Reyes, 283 F.3d 446, 463 (2d Cir. 2002) (referenc-
ing the stalking horse theory as “ill-defined” and concluding that “the
doctrine is not a valid defense in this Circuit”).
    4 Pierre N. Leval, Judging Under the Constitution: Dicta About Dicta, 81
N.Y.U. L. REV. 1249, 1282 (2006) (“[B]efore relying on a formulation of law
in a prior opinion, we must determine whether it was holding or dictum.
18                                                    No. 20-3191

    We now hold that when the government relies on the
totality-of-the-circumstances analysis as articulated in Knights
and Samson to justify a parole search under the Fourth
Amendment, the stalking horse theory has no application. We
reserve for another day whether the doctrine has viability for
searches that rely solely on the “special needs” of a state’s
parole system. Because the government does not rely on the
“special needs” of Indiana’s parole system to justify the
searches of Price’s property and residence, it is irrelevant
whether parole oﬃcers initiated their searches of Price’s
vehicle and residence of their own volition or at Clancy’s
request.
                                III
    Price also challenges the sufficiency of the evidence for his
convictions on Count 2 for possessing the .40 caliber pistol
and Count 3 for possessing the .223 caliber rifle. “We review
de novo a district court’s denial of a motion for a judgment of
acquittal for insufficient evidence.” United States v. Godinez, 7
F.4th 628, 638 (7th Cir. 2021). “In doing so, we construe the
evidence in the light most favorable to the government, and
we affirm a jury’s verdict if any rational trier of fact could
have found the offense’s elements satisfied beyond a reason-
able doubt.” Id. This is a heavy burden, which we have fre-
quently described as “nearly insurmountable.” United States
v. Palladinetti, 16 F.4th 545, 549 (7th Cir. 2021) (quoting United
States v. Grayson Enters., Inc., 950 F.3d 386, 405 (7th Cir. 2020)).
   To convict a defendant under 18 U.S.C. § 922(g)(1), the
government must establish: “(1) the defendant was convicted

… If a rule was declared only in dictum, the question remains
undecided.”).
No. 20-3191                                                   19

of a crime punishable by more than one year; (2) the defend-
ant knowingly possessed a ﬁrearm; (3) the defendant knew of
his felon status; and (4) the gun possessed by the felon had
been in or aﬀected interstate commerce.” United States v. Per-
ryman, 20 F.4th 1127, 1135 (7th Cir. 2021) (citations omitted).
Price contests only the second element: whether he possessed
the charged ﬁrearms.
    The government can show either actual or constructive
possession. Id. Here, Counts 2 and 3 were predicated on a
theory of constructive possession. Because Price lived in a
shared residence with his girlfriend, the government was
required to establish constructive possession with direct or
circumstantial evidence by showing Price’s proximity to the
ﬁrearms “coupled with evidence of some other factor—
including connection with [an impermissible item], proof of
motive, a gesture implying control, evasive conduct, or a
statement indicating involvement in an enterprise.” United
States v. Davis, 896 F.3d 784, 790 (7th Cir. 2018) (alteration in
original) (quoting United States v. Griﬃn, 684 F.3d 691, 696 (7th
Cir. 2012)).
    Smith & Wesson .40 caliber pistol. Price argues there was in-
suﬃcient evidence for a rational trier of fact to ﬁnd that he
constructively possessed the .40 caliber pistol found in the
center console of the Ford Escape. He points out that neither
his DNA nor his ﬁngerprints were found on the weapon, the
Ford Escape was owned by his girlfriend, the government did
not present evidence that anyone saw Price with the ﬁrearm,
and a diﬀerent friend accompanied Price in the vehicle on the
day of the search. Price also contends the pistol was found in
the “closed center console,” and was thus “not easily accessible
to Price.”
20                                                 No. 20-3191

    Price’s arguments do not persuade us. The ﬁrearm was
found cocked and loaded in the center console of the Ford Es-
cape which Price drove to Indy Trading Post. This shows
Price’s proximity to the ﬁrearm; whether the console was
closed or open did not alter his proximity to the pistol. At the
store Price also referred to the gun as “his forty,” connecting
him to the weapon. In addition, Price purchased .40 caliber
ammunition, which was later found in Price’s bedroom along
with the receipt from the purchase. And although Price main-
tains he did not own the Ford Escape and that his ﬁngerprints
were not found on the weapon, those facts are not dispositive.
United States v. Morris, 576 F.3d 661, 670 (7th Cir. 2009)
(“[T]hat the car was not registered in Morris’s name, that
other people occasionally had access to the vehicle, and that
there were no ﬁngerprints found on the drugs or the gun do
nothing to change that conclusion.”).
    Price disputes his connection to the ﬁrearm by arguing
that neither his comments regarding “his forty” nor the
ammunition purchases show his connection with the speciﬁc
.40 caliber pistol charged in Count 2. He points to Griﬃn, 684
F.3d 691, for support. There, the defendant was charged with
unlawful possession of ten ﬁrearms after those guns were
discovered in his parents’ home where the defendant resided,
but the defendant was convicted of possessing only one
shotgun and various ammunition. Id. at 693–94. On appeal,
the defendant contested his conviction. We agreed with him,
including because a witness’s testimony that two handguns
and “some of the shotguns” in the house belonged to the
defendant was insuﬃcient to show that the defendant
possessed “the speciﬁc shotgun … for which he was
convicted.” Id. at 694, 699.
No. 20-3191                                                   21

   But Griffin differs from this case because Price has failed to
identify any .40 caliber firearm other than the one in Count 2.
Unlike Griffin, where several shotguns were found through-
out the house, Price’s ammunition purchase and his comment
regarding “his forty” could relate to only one gun. Without
an alternative, the evidence allowed a rational trier of fact to
find beyond a reasonable doubt that Price constructively pos-
sessed the .40 caliber pistol in Count 2.
    Ruger Mini .223 caliber riﬂe. Price raises the same argument
for the .223 caliber riﬂe found in the Oldsmobile van parked
in the driveway of the residence he shared with his girlfriend.
He emphasizes that testing did not reveal his DNA or his ﬁn-
gerprints on the weapon, the Oldsmobile van was owned by
his girlfriend, the government did not present evidence that
anyone saw Price with the riﬂe, and the vehicle was parked at
Price’s shared residence.
   Once again, Price’s arguments do not convince us because
he cannot refute his proximity to the riﬂe. That ﬁrearm was in
the Oldsmobile van parked in the driveway of his residence,
and the key to that van was found in the same TV stand that
contained the .40 caliber ammunition Price purchased, along
with the receipt for that ammunition.
    The government also demonstrated Price’s connection
with the riﬂe through his attempt to purchase a matching .223
caliber magazine, his follow-up calls to Indy Trading Post
about the magazine order, his return there on October 16 to
pick up the magazine, and his complaint that the magazine
shell he received did not ﬁt “his ﬁrearm.”
   Again, Price invokes Griﬃn, arguing the government’s
proﬀered evidence does not show his connection with the
22                                                  No. 20-3191

speciﬁc .223 caliber riﬂe in Count 3. But again, unlike in Grif-
ﬁn, Price points to no alternative .223 riﬂe to which his com-
ments might have related. This evidence allowed the jury to
ﬁnd beyond a reasonable doubt that Price constructively pos-
sessed the speciﬁc .223 caliber riﬂe in Count 3.
                               IV
    Price also challenges the applicability of three sentencing
enhancements: the multiple-ﬁrearms enhancement, the
stolen-ﬁrearm enhancement, and the obstruction-of-justice
enhancement. “We review the district court’s application of
the Sentencing Guidelines de novo and its factual ﬁndings for
clear error.” United States v. Law, 990 F.3d 1058, 1065 (7th Cir.
2021).
    Multiple-ﬁrearms enhancement.           Under        U.S.S.G.
§ 2K2.1(b)(1)(A), a two-level enhancement applies if a
defendant’s felon-in-possession oﬀense involved “three or
more ﬁrearms.” “That total includes not only the speciﬁc gun
or guns which the defendant was convicted of possessing, but
any ﬁrearm the possession of which qualiﬁes as relevant
conduct.” United States v. Ghiassi, 729 F.3d 690, 694 (7th Cir.
2013) (citing U.S.S.G. § 1B1.3(a)(2)). Section 1B1.3(a)(2) deﬁnes
relevant conduct to include acts that are “part of the same
course of conduct or common scheme or plan as the oﬀense
of conviction.” In assessing what oﬀenses constitute the same
course of conduct, the Guidelines lists three factors to
consider: “[T]he degree of similarity of the oﬀenses, the
regularity (repetitions) of the oﬀenses, and the time interval
between the oﬀenses.” U.S.S.G. § 1B1.3, cmt. n.5(B)(ii).
    Here, although Price was charged with possessing the .40
caliber pistol and .223 caliber riﬂe, the prosecution relied on a
No. 20-3191                                                    23

third ﬁrearm—the rental gun Price handled brieﬂy while at
Indy Trading Post—to secure the multiple-ﬁrearms
enhancement at sentencing. An examination of each of the
three factors shows that the district court did not err in
applying this enhancement.
    First, the oﬀenses are similar. Price was charged with un-
lawfully possessing two ﬁrearms, and when he handled a
rental gun at Indy Trading Post, he possessed that third ﬁre-
arm. United States v. Matthews, 520 F.3d 806, 811 (7th Cir. 2008)
(“[H]olding a ﬁrearm for a brief period of time is suﬃcient to
constitute possession.”). Although Price argues he did not in-
tend to personally use this unloaded third gun, these distinc-
tions have no legal signiﬁcance. A felon’s possession of a ﬁre-
arm violates § 922(g)(1) without regard to whether the gun is
loaded or if the felon intends to use it. Price’s possession of
the rental ﬁrearm establishes a similar oﬀense because it is
proscribed by the same statute underlying Counts 2 and 3.
    Second, Price challenges the regularity of his oﬀenses. The
Guidelines list “regularity (repetitions) of the oﬀenses” as a
factor to consider when assessing whether uncharged con-
duct constitutes part of the “same course of conduct” as the
charged oﬀenses. U.S.S.G. § 1B1.3, cmt. n.5(B)(ii). We have
previously deﬁned “regularity” as “repeated acts or events
that take place at ﬁxed and certain intervals or in accordance
with the same consistent or periodical rule or practice.” United
States v. Singleton, 548 F.3d 589, 592 (7th Cir. 2008) (quoting
United States v. Sykes, 7 F.3d 1331, 1337 (7th Cir. 1993)). Here,
the district court found only three instances of unlawful gun
possession. Those three instances are suﬃciently numerous to
constitute repeated acts. See United States v. Birk, 453 F.3d 893,
899–900 (7th Cir. 2006) (determining that one charged ﬁrearm
24                                                    No. 20-3191

oﬀense and two uncharged ﬁrearm oﬀenses was suﬃcient to
apply the multiple-ﬁrearms enhancement). Even if the “regu-
larity” factor is not strong here, the other factors underlying
this enhancement are present. U.S.S.G. § 1B1.3, cmt. n.5(B)(ii)
(“When one of the above factors is absent, a stronger presence
of at least one of the other factors is required.”); United States
v. Amerson, 886 F.3d 568, 574 (6th Cir. 2018) (“Without evi-
dence of regularity, the government needed to prove stronger
evidence of similarity or temporal proximity.”).
    Third, Price does not dispute that he possessed the rental
ﬁrearm at Indy Trading Post while he possessed the .40 cali-
ber pistol in the Ford Escape. This fact is important consider-
ing our precedents, under which a defendant’s possession of
a gun at the “same place” and at the “same time” as other
charged ﬁrearms supports applying the enhancement. United
States v. Jones, 635 F.3d 909, 918–19 (7th Cir. 2011) (“‘[T]he con-
temporaneous, or nearly contemporaneous, possession of un-
charged ﬁrearms is … relevant conduct in the context of a
felon-in-possession prosecution’ pursuant to § 1B1.3(a)(2).”
(quoting United States v. Santoro, 159 F.3d 318, 321 (7th Cir.
1998))).
    Stolen-ﬁrearm enhancement. A defendant faces a two-level
enhancement for possessing a stolen ﬁrearm under U.S.S.G
§ 2K2.1(b)(4)(A). Price argues this enhancement should not
apply because he was not aware that the .40 caliber pistol was
stolen.
    The Guidelines explicitly state that this enhancement “ap-
plies regardless of whether the defendant knew or had reason
to believe that the ﬁrearm was stolen.” U.S.S.G. § 2K2.1(b)(4),
cmt. n.8(B). And our decisions have consistently held that this
enhancement does not include a scienter requirement. United
No. 20-3191                                                     25

States v. Statham, 581 F.3d 548, 553 (7th Cir. 2009); United States
v. Schnell, 982 F.2d 216, 219–22 (7th Cir. 1992).
    Price responds that Rehaif v. United States, 139 S. Ct. 2191
(2019), requires the government to show that he knew the ﬁre-
arm was stolen before seeking this enhancement. In Rehaif, the
Court held that “in a prosecution under 18 U.S.C. § 922(g) and
§ 924(a)(2), the Government must prove both that the defend-
ant knew he possessed a ﬁrearm and that he knew he be-
longed to the relevant category of persons barred from pos-
sessing a ﬁrearm.” Id. at 2200. The Court reached this conclu-
sion by invoking “the presumption in favor of scienter,”
which “applies with equal or greater force when Congress in-
cludes a general scienter provision in the statute itself.” Id. at
2195. Of special importance was “[t]he text of § 924(a)(2),”
which stated “that ‘[w]hoever knowingly violates’ certain
subsections of § 922, including § 922(g), ‘shall be’ subject to
penalties of up to 10 years’ imprisonment.” Id. (quoting 18
U.S.C. § 924(a)(2)). “[B]y specifying that a defendant may be
convicted only if he ‘knowingly violates’ § 922(g), Congress
intended to require the Government to establish that the de-
fendant knew he violated the material elements of § 922(g).”
Id. at 2196.
    Price does not invoke Rehaif to appeal his convictions un-
der 18 U.S.C. § 922(g). Instead, he attempts to extend Rehaif’s
scienter requirement to this sentencing enhancement. But Re-
haif never addressed sentencing enhancements, and the most
recent Guidelines Manual makes no reference to that decision.
U.S. SENT’G GUIDELINES MANUAL (U.S. Sent’g Comm’n 2021).
Price has not cited, and our research has not revealed, a pub-
lished decision by another circuit court suggesting Rehaif ap-
plies to sentencing enhancements. In fact, the opposite is true.
26                                                   No. 20-3191

United States v. Palos, 978 F.3d 373, 377–78 (6th Cir. 2020). Fur-
ther, the rationale of Rehaif does not support Price’s position.
Rehaif emphasized the importance of the word “knowing” in
the statute to infer Congress’s intent to impose a mens rea re-
quirement. But this enhancement applies “regardless of
whether the defendant knew or had reason to believe that the
ﬁrearm was stolen.” U.S.S.G. § 2K2.1(b)(4), cmt. n.8(B). We
therefore decline to extend Rehaif beyond its holding to the
stolen-ﬁrearm enhancement of U.S.S.G § 2K2.1(b)(4)(A).
    Obstruction-of-justice enhancement. Defendants are subject
to a two-level enhancement if they “willfully obstructed or
impeded, or attempted to obstruct or impede, the administra-
tion of justice with respect to the investigation, prosecution,
or sentencing of the instant oﬀense of conviction.” U.S.S.G.
§ 3C1.1. When the enhancement is based on perjury, “the dis-
trict court should make a ﬁnding as to all of the factual pred-
icates necessary for a ﬁnding of perjury: false testimony, ma-
teriality, and willful intent.” United States v. Johnson, 612 F.3d
889, 893 (7th Cir. 2010). While separate ﬁndings on each ele-
ment are preferred, they are not always strictly necessary. Id.
    The district court determined at sentencing that Price had
committed perjury when he testiﬁed at trial that he did not
know how to load a ﬁrearm, how to identify if a ﬁrearm was
loaded, or how a magazine worked, and that he had never
shot nor held a ﬁrearm prior to October 17, 2018. While Price
testiﬁed at the sentencing hearing that the government’s line
of questioning had confused him, the court did not believe his
explanation and imposed this sentencing enhancement.
  Price argues the district court erred because it did not
make a speciﬁc ﬁnding that his testimony at trial on this topic
No. 20-3191                                                                  27

was material. 5 Johnson clariﬁes that such speciﬁc ﬁndings are
not strictly necessary. 612 F.3d at 893. But even if the court
erred, any error was harmless. As we have previously held,
“[a] material statement is one that ‘if believed, would tend to
inﬂuence or aﬀect the issue under determination.’” Id. at 895
(quoting U.S.S.G. § 3C1.1, cmt. n.6). Price’s false testimony
was directly relevant to the possession element of the
underlying charges and tended to contradict evidence
showing he possessed the relevant ﬁrearms, such as his
statements to store employees that the magazine shell did not
ﬁt “his ﬁrearm.” Price’s false testimony, if believed, goes to
the issue of whether he possessed the .40 caliber pistol and
.223 caliber riﬂe—a material issue for Counts 2 and 3.
    Finally, Price maintains that the district court erred by not
explicitly ﬁnding that his false statements were willful. But as
we stated in Johnson, “separate ﬁndings are not strictly neces-
sary so long as the court determined that the defendant lied
to the judge and jury about matters crucial to the question of
the defendant’s guilt.” Id. at 893 (quoting United States v.
White, 240 F.3d 656, 662 (7th Cir. 2001)). Those requirements
were satisﬁed when Price testiﬁed at sentencing that he had
not lied but was confused by the government’s line of ques-
tioning. The district judge responded by declaring that “the
Court believes that that testimony [is] false.” Because the
court found that Price lied, and the issue is material to Count


    5 The Government argues Price failed to object below so “plain error
review applies” to this argument. We disagree. Price objected to this en-
hancement at sentencing, and the district court did not specifically elicit
objections to the adequacy of its findings, so plain error does not apply.
United States v. Freitag, 230 F.3d 1019, 1025 n.7 (7th Cir. 2000) (citing United
States v. Patel, 131 F.3d 1195, 1201–02 (7th Cir. 1997)).
28                                                No. 20-3191

3, the court did not err by applying the obstruction-of-justice
enhancement at sentencing.
                        *     *      *
   For these reasons, we AFFIRM the judgment of the district
court.